Citation Nr: 1113902	
Decision Date: 04/08/11    Archive Date: 04/15/11

DOCKET NO.  07-17 204A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for a right eye disorder, claimed as posterior vitreous detachment.

3.  Entitlement to service connection for a foot disorder, claimed as foot pain and diagnosed as bilateral plantar fasciitis.


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Poulson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1971 to April 1973.  He is the recipient of the Combat Infantryman Badge and a Bronze Star Medal.

This matter is before the Board of Veterans' Appeals (Board) from February and August 2006 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

In January 2011, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims folder. 

The issue of entitlement to service connection for bilateral plantar fasciitis is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran experienced noise exposure in service.  A current diagnosis of tinnitus is related to service.  

2.  A right eye disorder was not shown in service or for many years thereafter.  A posterior vitreous detachment is not related to service.


CONCLUSIONS OF LAW

1.  Tinnitus was incurred during active service.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303 (2010).

2.  A right eye disorder, claimed as posterior vitreous detachment, was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103(a), 5103A (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002).  If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b) (2010).  However, continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b) (2010).

Further, service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2010).  The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Tinnitus

The Veteran contends that his tinnitus is the result of noise exposure during service, to include combat during his service in Vietnam.  He also notes that he has had tinnitus since separation from service.  The DD 214 shows that he
was stationed in Vietnam from December 1971 to June 1972 and earned the 
Combat Infantryman Badge (CIB).  Thus, combat duty is conceded and he is entitled to the application of 38 U.S.C.A. § 1154(b).  The statute provides the following:

The Secretary shall accept as sufficient proof of service-connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and, to that end, shall resolve every reasonable doubt in favor of the veteran.

Section 1154(b) does not create a statutory presumption that a combat veteran's alleged disease or injury is service connected.  Collette v. Brown, 82 F.3d 389, 392 (Fed. Cir. 1996).  Rather, it aids the combat veteran by relaxing the adjudicative evidentiary requirements for determining what happened in service.  Id.

The Veteran is competent to report he noticed tinnitus during service.  In fact, the Board accepts that he was exposed to noise during combat and that he experienced tinnitus during service.  Section 1154(b) addresses the combat veteran's ability to allege that an event occurred in service while engaging in combat.  

That section, however, does not address the questions of either the existence of a current disability or nexus to service, for both of which competent evidence is generally required.  See Caluza v. Brown, 7 Vet. App. 498, 507 (1995).  Thus, the Veteran's combat status allows him to allege tinnitus during service.  Whether such condition was chronic or related to service requires competent evidence. 

In support of the claim, a February 2005 private treatment record from Dr. SED reported that the Veteran complained of ear ringing.  A March 2005 VA treatment record indicated that he reported tinnitus.  A November 2006 private audiological report reflected that he reported serving in Vietnam, specifically the artillery and infantry.  

The audiologist stated that it was "within medical probability that [the Veteran] has tinnitus as a result of his military service noise exposure."  A January 2009 correspondence from Dr. SED contains the following statement:  "Patient had LOUD NOISE exposure in Vietnam.  Tinnitus . . . is related to this exposure."  (Emphasis in original).

On the other hand, in an April 2005 VA examination, the Veteran complained of bilateral tinnitus.  He described it as a constant ringing sensation which had started during service and which he attributed it to noise exposure during service, specifically exposure to gunfire, artillery, mortar firing, and helicopter noise.  He denied recreational and occupational noise exposure and had worked as a pastor for 26 years.  The examiner reviewed the claim file, noted that there was no report of tinnitus until the March 2005 VA appointment, and diagnosed constant bilateral tinnitus.

A March 2006 VA examination report by the same examiner noted that the entrance and separation examinations showed no complaints of ear related difficulties.  The examiner opined that "[g]iven [claim] file review and lack of substantiating evidence; veteran's complaint of tinnitus is considered not due to military service."  

Despite a finding by the VA examiner that tinnitus was not due to service, the November 2006 and January 2009 private provider opinions that in-service noise exposure caused the Veteran's tinnitus are competent medical evidence of a nexus between his current condition and service.  Although the clinicians did not review the claim file, a medical opinion may not be disregarded solely on the rationale that it was based on a history given by a veteran.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005).  

The positive nexus opinions considered noise exposure during service, and are predicated on exposure to artillery.  Although the March 2006 VA examiner's opinion weighs against the Veteran's claim, he failed to consider the subjective complaint of in-service onset in rendering that opinion (nor did he reference the April 2005 report wherein he acknowledged the Veteran's report of in-service tinnitus).  

Instead, the examiner relied entirely upon the Veteran's lack of ear-related difficulties during service.  While this is negative evidence, it is incomplete evidence.  The Veteran has offered competent evidence that his tinnitus began during service.  

The competent lay evidence of in-service onset of tinnitus, the competent lay evidence of continuity of symptoms since service, and the November 2006 and January 2009 private medical opinions are weighed against the April 2005 and March 2006 VA medical opinions.  The positive and negative evidence of record is in equipoise, and all reasonable doubt is resolved in the Veteran's favor.  As such, the appeal is granted and service connection for tinnitus is warranted.

Eye Disorder

The Veteran claims that he developed a right eye disability during service when a tree branch struck him while on patrol in Vietnam in 1972.  During the January 2011 hearing, he testified that since that time he has experienced blurry vision, excessive tearing, and "waves" across his field of vision.  

He further testified that he had had no other eye damage.  The Veteran stated that he saw an ophthalmologist approximately thirty years ago for the same problems and was given eye drops, but that office is no longer in business.

Service treatment records are silent upon entrance and exit for eye complaints.  At the time of discharge, the clinical evaluation of the Veteran's eyes were normal.  Therefore, no chronic right eye disorder was noted in service.  Nonetheless, as above, application of 38 U.S.C.A. § 1154(b) due to combat veterans is warranted.  Therefore, for purposes of this decision, the Board accepts that the Veteran sustained an injury to his right eye during service.

However, post-service evidence does not reflect eye symptomatology for many years after service discharge.  Specifically, January 2005 VA treatment records show that the Veteran complained of a several year history of spots, flashing, and shadows.  

Corrected distant vision was 20/20.  Upon examination, the clinician noted small operculated holes.  The diagnosis was "two small retinal holes with posterior vitreous detachment right eye inferior to disc - retina flat; appears scared around hole without need for treatment."  Retinal pigment epithelium changes to the macula and borderline cupping were also noted.  Retinal detachment precautions were explained, and it was recommended that the Veteran follow up with the retinal clinic for further evaluation.  

This is the first recorded symptomatology related to an eye disorder, coming some 30 years after discharge.  Therefore, the medical evidence does not reflect continuity of symptomatology.

In this decision, the Board has considered the lay evidence as it pertains to the issue.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

A veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation). 

The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").

In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

As part of the current VA disability compensation claim, in recent statements and sworn testimony, the Veteran has asserted that his symptoms of an eye disorder have been continuous since service.  He asserts that he continued to experience symptoms relating to the eye (watering, blurred vision, spots) after he was discharged from the service.  He asserts that it is due to being hit by a tree branch during active duty.

In this case, after a review of all the lay and medical evidence, the Board finds that the weight of the evidence demonstrates that the Veteran did not experience continuous symptoms of an eye disorder after service separation.  Further, the Board concludes that his assertion of continued symptomatology since active service, while competent, is not credible.  

First, the Board finds that the Veteran's more recently-reported history of continued symptoms of an eye disorder since active service is inconsistent with the other lay and medical evidence of record.  Indeed, while he now asserts that his disorder began in service, in the more contemporaneous medical history he gave at the service separation examination, he denied any history or complaints of symptoms of an eye disorder.  

Specifically, the service separation examination report reflects that the Veteran was examined and his eyes, ophthalmoscopic, pupils, and ocular motility were found to be clinically normal.  His in-service history of symptoms at the time of service separation is more contemporaneous to service, so is of more probative value than the more recent assertions made many years after service separation.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding a Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board decision giving higher probative value to a contemporaneous letter the veteran wrote during treatment than to his subsequent assertion years later).  

Next, the post-service medical evidence does not reflect complaints or treatment related to an eye disorder for more than three decades following active service.  The Board emphasizes the multi-year gap between discharge from active duty service (1973) and initial reported symptoms related to an eye back disorder in 2005 (more than a 30-year gap).  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability).

The Board notes that the Veteran sought treatment for a myriad of medical complaints since discharge from service, including a mole on his foot, an abnormal electrocardiogram, colon cancer screening (past medical history was noted to be "unremarkable"), umbilical hernia, lipoma on the back (where he described himself as being in good health and medical history was unremarkable), questionable palpable prostate abnormality (past medical history was negative), and numbness in his hands (with "no significant past medical history and a normal ophthalmological examination).  Also of record are multiple Office Update Sheets dated from 1999 to 2005 where he specifically denied blurred vision and his eyes were reported as normal.

Significantly, during that treatment, when he specifically complained of other problems, he never reported complaints related to the eyes.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (lay statements found in medical records when medical treatment was being rendered may be afforded greater probative value; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).

Next, it appears that the Veteran sought initial VA medical care in early 2005.  At the initial evaluation, his eyes were noted to be normal.  In an ophthalmology addendum later that month, he reported a several year history of flashing and shadows.  However, he did not report the onset of eye symptomatology during or soon after service or even indicate that the symptoms were of such longstanding duration as to go back as far as service.  

Such histories reported by the Veteran for treatment purposes are of more probative value than the more recent assertions and histories given for VA disability compensation purposes.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (lay statements found in medical records when medical treatment was being rendered may be afforded greater probative value; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).

Of note, the Veteran did not claim that symptoms of his eye disorder began in service until he filed his current VA disability compensation claim.  Such statements made for VA disability compensation purposes are of lesser probative value than his previous more contemporaneous in-service histories, and his previous statements made for treatment purposes.  See Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration the veteran's statements, it may consider whether self-interest may be a factor in making such statements); 

The Board has weighed the Veteran's lay statements as to continuity of symptomatology and finds his current recollections and statements made in connection with a claim for VA compensation benefits to be of lesser probative value than his previous more contemporaneous in-service history and findings at service separation, the absence of complaints or treatment for years after service, and his previous statements made for treatment purposes.  For these reasons, the Board finds that the weight of the lay and medical evidence is against a finding of continuity of symptoms since service separation.  

Next, service connection may be granted when the evidence establishes a medical nexus between active duty service and current complaints.  In this case, the Board finds that the weight of the competent evidence does not attribute the Veteran's eye disorder to active duty, despite his contentions to the contrary.    

The Veteran filed the current claim in February 2005.  In March 2005, he reported eye pain, visual changes, and blurred vision.  In April 2005, he complained of a foreign body sensation in his right eye; eye drops were administered.  In October 2005, he reported blurry vision since discharge.  However, none of the treating physicians rendered a medical opinion as to the etiology of the Veteran's eye disorder.

In a March 2005 VA examination, the Veteran reported that a branch struck his right eye in 1972.  A medic had examined him at the time, but he could not recall if he was given treatment or not.  He complained of blurred distance vision and flashes of light when he moved his right eye.  

Best corrected distance and near visual acuities were 20/25+3.  The peripheral field was full to confrontation testing.  The extraocular muscle movements were full.  There was a clear cornea and a quiet anterior chamber.  The pupil was round and reactive to light.  The macula and vessels were normal.  

There was a posterior vitreous detachment in the right eye as well as two small operculated holes in the inferior periphery.  Both holes were surrounded with pigment.  The diagnoses included refractive error, enlarged cup-to-disc ratio, posterior vitreous detachment, and peripheral retinal holes.  

In an addendum dated March 2006, the VA examiner reviewed the claim file.  She noted unaided visual acuities of 20/20 in both eyes in December 1970 and March 1973.  She noted that there was no documentation of the right eye injury, and determined that the March 2005 examination did not disclose opacification of the media which would indicate impact to the front part of the eye.  She opined that it is less likely than not that the posterior vitreous detachment in the right eye was related to the Veteran's service.

The Board finds that the examination was adequate for evaluation purposes.  Specifically, the examiner reviewed the claims file, interviewed the Veteran, and conducted a physical examination.  There is no indication that the VA examiner was not fully aware of the Veteran's past medical history or that she misstated any relevant fact.  

While the examiner based at least part of her opinion on the fact that she did not see evidence of any injury in-service, she also indicated that the physical findings did not support an eye disorder due to an impact to the front part of the eye.  As such, she essentially considered whether the Veteran had sustained a long-term disorder consistent with a blow to the eye and found that he had not.  

Moreover, there is no contradicting medical evidence of record.  Therefore, the Board finds the VA examiner's opinion to be of great probative value.

The Board has also considered the Veteran's statements and sworn testimony asserting a nexus between his currently-diagnosed eye disorder and active duty service.  While the Board reiterates that he is competent to report symptoms as they come to him through his senses, eye diseases, such as a detached retina, are not the types of disorders that a lay person can provide competent evidence on questions of etiology or diagnosis.  

Such competent evidence has been provided by the medical personnel who have examined the Veteran during the current appeal and by service records obtained and associated with the claims file.  Here, the Board attaches greater probative weight to the clinical findings than to his statements.  See Cartright, 2 Vet. App. at 25.  

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim for service connection and there is no doubt to be otherwise resolved.  As such, the appeal is denied.

Finally, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2) (West 2002).  In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

With respect to the claim for tinnitus, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.  

With respect to the claim for an eye disorder, the VCAA duty to notify was satisfied by way of letters sent to the Veteran in February 2005 and July 2005 that fully addressed all notice elements and were sent prior to the initial RO decision in this matter.  The letters informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.

With respect to the Dingess requirements, in March 2006 and May 2007, the RO provided the Veteran with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.  With that letter, the RO effectively satisfied the remaining notice requirements with respect to the issue on appeal.  

Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010). 

In determining whether a medical examination be provided or medical opinion obtained, there are four factors to consider: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing an in-service event, injury, or disease, or manifestations during the presumptive period; (3) an indication that the disability or symptoms may be associated with service; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  

With respect to the third factor, the types of evidence that "indicate" that a current disorder "may be associated" with service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  First, the RO has obtained VA clinical records and private treatment records.  

Moreover, the Veteran was provided an opportunity to set forth his contentions during the hearing before the undersigned Veterans Law Judge in January 2011.  Next, specific medical opinions pertinent to the issue on appeal were obtained in March 2005 and March 2006.  Therefore, the available records and medical evidence have been obtained in order to make an adequate determination as to this claim.  

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for tinnitus is granted.

Service connection for a right eye disorder, claimed as posterior vitreous detachment, is denied.


REMAND

With respect to the remaining claim for plantar fasciitis, the Veteran claims that he developed a bilateral foot disorder from wearing boots during service.  During the January 2011 hearing, he testified that he had very little flexion in his toes while wearing the boots and that this resulted in pain.  

As there is a current diagnosis of bilateral plantar fasciitis and the Veteran's assertions that he has experienced bilateral foot pain since service, an opinion is warranted addressing the question of whether the bilateral plantar fasciitis is linked to service.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McClendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain VA clinical records from East Orange Medical Center for the period from July 2006 to the present.  

2.  Schedule the Veteran for an examination to determine the etiology of his foot disorder.  The claim folder must be reviewed in conjunction with the examination.  The examiner should state whether the Veteran's current plantar fasciitis is at least as likely as not related to service.  

All opinions expressed must be supported by complete rationale.

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

3.  Readjudicate the claims on appeal.  If the benefit sought remains denied, issue an SSOC and provide the Veteran and his representative an appropriate period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the Veteran unless he is notified.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


